Beck, J.
There was no evidence in this ease to authorize the jury to find that the defendant was guilty of any criminal intent when he committed the alleged acts of trespass. While ordinarily this intent would be presumed from the act itself, where nothing more appeared, yet when it affirmatively appears that the defendant was a coterminous landiowner, who crossed over an obscure land line and cut down a few -trees on the other side, a part of the trees cut at the same time being' on his own land, and the prosecutor himself admits that he did not know where the true line was, and, according to the statement of the defendant, which was not denied by the prosecutor, the latter also crossed over the disputed line and posted certain notices on trees growing on the defendant’s side, the presumption of criminal intent is rebutted, and there can be no conviction. Shrouder v. State, 121 Ga. 615.

Judgment reversed.


All the Justices concur, except Fish, G: J., absent.

Indictment for trespass. Before Judge Gober. Milton superior court. November 7, 1906.
Griffin & Attaway, for plaintiff in error.
B. F. Simpson, solicitor-general, contra.